Mr. Justice Breese delivered the opinion of the Court : It is unfortunate for the plaintiff in error in this cause that he was prevented, by the circumstances detailed by his counsel, from making a full defense before the jury, and of availing of all the rights and privileges guarantied by the laws of this State to a party to an action civil or criminal. It is out of the power of this court to avoid the force of those circumstances, or alleviate it in the least degree. They have prevented exceptions being taken to the rulings of the court which tried the prisoner, and have deprived him thereby of an opportunity of spreading upon the record the testimony in the cause, that this court might pass upon it, so that there is nothing upon the record, which we can examine, save the validity of the indictment, and that is admitted by the prisoner’s counsel to be good. For these reasons, the judgment must be affirmed. Judgment affirmed.